EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 2-8 are allowed.

The following is an examiner’s statement of reasons for allowance:

With respect to claim 2, Shibazaki discloses an exposure apparatus (Fig. 1) that irradiates an object (R) with an illumination light (IL) via an optical system, the apparatus comprising: 
a movable body (WTB1), arranged below the optical system (PL) that holds the object (W); 
a first drive system (Fig. 9 item 27) capable of moving the first movable body in a first direction and a second direction orthogonal to each other within a predetermined plane orthogonal to an optical axis of the optical system (paragraphs [0044]-[0050]); 
a measurement system (70) that has a grating member (21, 22) with a plurality of grating areas disposed mutually spaced apart in the first direction (paragraphs [0038]-[0040]) and a plurality of heads (60) each irradiating the grating member with a measurement beam, one of the grating member and the plurality of heads being provided at the first movable body, the 
a second movable body (WTB2) provided with the other of the grating member and the plurality of heads (paragraphs [0038]-[0040]); 
a second drive system capable of moving the second movable body in the second direction (paragraphs [0044]-[0050]);
a frame member that supports the optical system (as shown in Fig. 1);
a measurement device (70) that measures second position information of the second movable body in the second direction (as shown in Figs. 2-10, see also paragraphs [0051]-[0069]); and 
a control system (Fig. 9) that controls the first drive system based on position information including the first position information measured by the measurement system and the second position information measured by the measurement device wherein during movement of the first movable body relative to the second movable body in the first direction, the measurement beam of each of the plurality of heads moves off from one grating area of the plurality of grating areas and moves to irradiate another grating area adjacent to the one grating area (paragraphs [0107]-[0137]).
	However, Shibazaki does not teach a second movable body that is disposed between the optical system and the first movable body in a third direction orthogonal to the first direction and to the second direction; a measurement system that has a grating member with a plurality of grating areas disposed mutually spaced apart in the first direction and a plurality of heads each 
	Accordingly, the prior art fails to teach or fairly suggest an exposure apparatus that irradiates an object with an illumination light via an optical system requiring “a second movable body that is disposed between the optical system and the first movable body in a third direction orthogonal to the first direction and to the second direction; a measurement system that has a grating member with a plurality of grating areas disposed mutually spaced apart in the first direction and a plurality of heads each irradiating the grating member with a measurement beam, one of the grating member and the plurality of heads being provided at the first movable body, the other of the grating member and the plurality of heads being provided at the second movable body, the measurement system measuring first position information of the first movable body relative to the second movable body based on measurement information of a head, of the plurality of heads, that irradiates at least one of the plurality of grating areas with the measurement beam; a second drive system capable of moving the second movable body in the second direction; a frame member that supports the optical system; a measurement device that measures second position information of the second movable body relative to the frame member in the second direction; and a control system that controls a position of the first movable body relative to the frame member by controlling the first drive system based on position information 

Claims 3-8 are allowable by virtue of their dependency on claim   2.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Cited Prior Art

The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Van Empel et al. [US 2007/0076218 A1]
	Schuster et al. [US 2014/0307246 A1]

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEORAM PERSAUD whose telephone number is (571)270-5476. The examiner can normally be reached M-F 8AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEORAM PERSAUD/Primary Examiner, Art Unit 2882